                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

MARY GUSTAFSON,

               Plaintiff,                                      Case No. 1:19-cv-01501-CL

               v.                                              ORDER

CITY OF MEDFORD, PUBLIC WORKS
DEPARTMENT; CITY OF MEDFORD,
ATTORNEYS OFFICE; OREGON
DEPARTMENT OF JUSTICE; OFFICE OF
THE GOVERNOR, KATE BROWN,

            Defendants.
_____________________________

MCSHANE, Judge:

        Magistrate Judge Mark D. Clarke filed Findings and Recommendations (ECF Nos. 12

and 19), and the matter is now before this Court on Plaintiff’s objections to the first Findings and

Recommendation. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United

States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the reports

are correct.

        Magistrate Judge Clarke’s Findings and Recommendations (ECF Nos. 12 and 19) are

adopted in full. The case is dismissed without prejudice. Plaintiff has leave to amend her

complaint within 30 days of the entry of this Order.




1 – ORDER
IT IS SO ORDERED.

     DATED this 8th day of April, 2020.



                                          __s/Michael J. McShane___________
                                          Michael McShane
                                          United States District Judge




2 – ORDER
